DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/22 and 9/2/22 has been entered.

			             Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 1, 3-6, 11-17, and 28-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
         A) Applicant recites “the food product” in claim 1 line 6 and throughout claims 3-6, 16-17, and 28-29. It is unclear whether applicant is intending to refer to the “food product” recited in claim 1 line 2 or the “food product” recited in claim 1 line 3. 
       B)   Claims 3-6, 11-17 and 28-29 are rejected as a result of being dependent on a rejected claim. 

 
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 1, 11, 13, 15, 17, and 28-29 are rejected, as best understood in view of the above 112 rejection, under 35 U.S.C. 103 as being unpatentable over Youtube video  “Burgers Sous Vide” (https://www.youtube.com/watch?v=OUE7bsMOOF8) by Sousvide Supreme in view of Gerhart (US 2,717,415), Youtube video (https://www.youtube.com/watch?v=ClCBio4xJEY) by Ballistic BBQ, Strong et al. (US 2015/0010679), Torngren et al. (WO 2016/124301A1), Youtube video (https://www.youtube.com/watch?v=gZlu8j_t5pA) “How to cook a ½ pound Hamburger Sous Vide” By World of Flavor,  Auernheimer et al. (US 10,506,822), and Hwang (US 5,243,962). 

7.	Regarding to Claim 1, Sousvide Supreme teaches a sous-vide cooking method, comprising: processing a food product (ground meat prior to formation into patties, see Figure 1a below which is a screenshot from the Youtube video displaying elements for clarity) into thicknesses [as can be seen from Figure 1a-1d below]; vacuum packaging (via vacuum packaging machine, as can be seen from Figure 1c below which is a screenshot from the Youtube video displaying elements for clarity)  a thickness of the food product (a patty formed via chef ring) into a food-grade plastic bag container (bag enclosing patty, as can be seen from Figures 1c-1d below which are screenshots from the Youtube video displaying elements for clarity).  
Sousvide Supreme discloses the burgers being formed using chef ring and pressed evenly which one of ordinary skill in the art would therefore infer has a uniform thickness. However, Sousvide Supreme does not explicitly disclose having a uniform thickness.  Gerhart, however discloses a food product (ground meat, as described in column 1 lines 15-36 in Gerhard) formed into patties of equal/uniform thicknesses [as described in column 1 lines 35-36 in Gerhart]. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Sousvide Supreme to include having a meat product of uniform thicknesses, as taught by Gerhart, to obtain consistency while manufacturing and improved quality control and distribution of portions of the food product. 
However, the combination of Sous-vide Supreme and Gerhard does not explicitly disclose a step of preparing a marinade composed in part of a food product that is of the same type as the food product being processed by blending with a liquid solution.  Ballistic BBQ however discloses preparing a marinade composed  in part of a food product (beef broth) that is of the same type of the food product (beef) being processed by blending  with a liquid solution (olive oil) [as can be seen from the Ballistic BBQ Youtube video and  Figure 3 below, which is a screenshot from the Ballistic BBQ Youtube video displaying elements for clarity].  Furthermore, it is well known in the art to have various marinades consisting of meat products, such as a brine, bone broth, or bone marrow.  Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method disclosed by Sousvide Supreme and Gerhard to include a step of preparing a marinade, as taught by Ballistic BBQ, as a preliminary step for seasoning a food product. 
However, the combination of Sous-vide Supreme, Gerhard, and Ballistic BBQ does not explicitly disclose a step of injecting a prepared marinade into the food product.  Strong et al. however, discloses a step of preparing a marinade (the prepared immersion bath in addition to the marinade prepared for injecting a marinate, as described in paragraphs 0076-0078 and can be seen from Figure 3 in Strong) , wherein the marinade is then injected (via series of injection needles 204, as described in paragraph 0076-0078 in Strong et al.) into the food product [as described in paragraph 0076 in Strong et al.].
Furthermore, Torngren et al. also teaches a food product that is marinated [as described on page 18 lines 15-21 in Torngren et al.], wherein the marinade is then injected (as described on page 18 lines 15-21 in Torngren et al.) into the food product [as described on page 18 lines 15-21 in Torngren et al.].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sous-vide Supreme, Gerhard, and Ballistic BBQ to include a step of injecting a prepared marinade, as taught by Strong et al. and Torngren et al., as a well-known process of seasoning food in order to enhance the flavor of the food product, as well as maintain moisture of the food product during cooking/heating [as described in paragraph 0076-0078 in Strong et al., and as described on page 18 lines 15-21 in Torngren et al.].
The combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, and Torngren et al. discloses vacuum packaging two thicknesses of burgers into a bag container rather than packaging a single thickness of the food product into a bag container.  World of Flavor, however discloses packaging of a single thickness of food product into a bag container, as can be seen from Figure 2 below which is a screenshot of the World of Flavor video displaying elements for clarity. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, and Torngren et al. to include a single thickness of food product into a bag container, as taught by World of Flavor in order to individually package a food product enabling a consumer to consume a desired amount of the food product while maintaining preservation and reducing waste of the food product.  
The combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, Torngren et al. and World of Flavor does not explicitly teach the cooking the food product in a fluid cooking medium having a temperature range of 150-200 degrees Fahrenheit until a desired level of sous-vide cooking of the food product has occurred. 
Auernheimer et al. teaches a food-grade plastic bag container (108, as described in column 4 line 6 and lines 46-50 in Auernheimer) and cooking (cooking step performed via heating unit/steam oven 38, as described in column 4 lines 53-62 in Auernheimer) a food product (protein piece 100) through a fluid cooking medium (steam oven) [as described in column 2 lines 31-36, column 4 lines 51-62, as well as can be seen from Figure 2 in Auernheimer et al.], the fluid cooking medium (steam oven) having a temperature range of 150-200 degrees Fahrenheit (as described in column 4 lines 56-64 in Auernheimer et al. Note that Auernheimer discloses having a temperature range of 140-170 degrees Fahrenheit, which at least discloses an instance of being 170 degrees Fahrenheit, which is included in the recited temperature range of being between 150-200 degrees Fahrenheit, therefore the prior art is interpreted as disclosing  the recited temperature range), until a desired level of sous-vide cooking of the food product has occurred [as described in column 4 lines 56-64 in Auernheimer et al. Note that Auernheimer discloses having a temperature range of 140-170 degrees Fahrenheit, which at least discloses an instance of being 170 degrees Fahrenheit, which is included in the recited temperature range of being between 150-200 degrees Fahrenheit, therefore the prior art is interpreted as disclosing  the recited temperature range]. Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a temperature range of 150-200 degrees, as a well-known temperature used during cooking to slowly cook a food product in order to achieve a desired texture while also killing bacteria. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, Torngren et al. and World of Flavor to include a fluid cooking medium having a temperature range between 150-200 degrees Fahrenheit, as taught by Auernheimer et al., to slowly cook a desired food product to a desired texture [as described in column 4 lines 6-10 and lines 56-62 in Auernheimer et al.]. 
However, the combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, Torngren et al., World of Flavor and Auernheimer et al. does not explicitly teach placing the bag container with the food product on a moving transport system and operating the transport system to carry the bag container with the food product therein through a fluid cooking medium having a temperature range of 150-200 degrees Fahrenheit, and the method being a commercial scale.  
Hwang, however, teaches a transport system (10) where a food product (78, as described in column 9 lines 21-26, as well as column 11 line 35-36 in Hwang) is conveyed through and cooked therein at a temperature of 150-200 degrees [as described in column 9 lines 21-26, as well as can be seen from Figure 1 in Hwang. Note that Hwang teaches having a temperature range of 160-200 degrees Fahrenheit, which at least discloses the instance of being 200 degrees Fahrenheit, which is included in the recited temperature range of 150-200 degrees Fahrenheit, therefore the prior art is interpreted as disclosing the recited temperature range], the method being for mass production (as described in column 2 lines 56-59, as well as can be seen from Figure 1 in Hwang), which is therefore inferred as being for a commercial scale.  
	 Strong et al. furthermore teaches placing a container (pouches or packages 232, as described in paragraph 0079) on a moving transport system (conveyor 22, as described in paragraph 0079, as well as can be seen from Figure 5 in Strong et al.) which is operated to carry the container (232) through a medium (pasteurizing oven 40) [as described in paragraph 0079 as well as can be seen from Figures 1 and 5 in Strong et al.].
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating/cooking of the food product in the combination of Sousvide Supreme, Gerhard, Strong et al, Torngren et al., World of Flavor and Auernheimer et al., to include a transport system, as taught by Hwang and Strong et al., as a well-known automated method used for mass cooking of a variety of food products [as described in column 2 lines 56-59, as well as can be seen from Figure 1 in Hwang as well as Figure 1 in Strong].  

Figure 1a: Screenshot from Youtube video “Burgers Sous Vide” displaying a raw food product 

    PNG
    media_image1.png
    763
    780
    media_image1.png
    Greyscale



Figure 1b: Screenshot from Youtube video “Burgers Sous Vide” displaying the raw food product formed into a burger patty using a chef ring having a thickness.

    PNG
    media_image2.png
    752
    752
    media_image2.png
    Greyscale




Figure 1c: Screenshot from Youtube video “Burgers Sous Vide” displaying the raw food product formed into a burger patty using a chef ring then placed in a bag and vacuumed sealed. 


    PNG
    media_image3.png
    844
    762
    media_image3.png
    Greyscale



Figure 1d: Screenshot from Youtube video “Burgers Sous Vide” displaying the raw food product formed into a burger patty using a chef ring then placed in a bag and vacuumed sealed. 


    PNG
    media_image4.png
    661
    781
    media_image4.png
    Greyscale






Figure 2:    Screenshot from Youtube video World of Flavor displaying a single thickness of food product in a food-grade plastic bag container. 


    PNG
    media_image5.png
    782
    806
    media_image5.png
    Greyscale



Figure 3: Screenshot from Youtube video Ballistic BBQ displaying preparing a marinade composed of a food product (beef broth).  

    PNG
    media_image6.png
    1005
    759
    media_image6.png
    Greyscale



8.   Regarding to Claim 11, the combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, Torngren et al., World of Flavor, Auernheimer et al. and Hwang, teaches the method according to Claim 1, wherein the moving transport system (10 in Hwang; conveyor 22, as described in paragraph 0079, as well as can be seen from Figure 5 in Strong et al.) comprises a conveyor (28 in Hwang, 22 in Strong et al.) on which the bag containers are placed [as can be seen from Figure 1 in Hwang, as well as Figures 1 and 5 in Strong et al.].


9.    Regarding to Claim 13, the combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, Torngren et al., World of Flavor, Auernheimer et al. and Hwang, teaches the method according to Claim 11, wherein the conveyor (28 in Hwang) is in the form of a spiral conveyor (Figure 1 in Hwang) disposed within a housing (cooking chamber 12) [as can be seen from Figure 1 in Hwang].

10.    Regarding to Claim 15, the combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, Torngren et al., World of Flavor, Auernheimer et al. and Hwang, teaches the method according to Claim 1, further comprising monitoring the temperature of the cooking medium, and adjusting such cooking temperature so as to maintain the temperature of the cooking medium at the desired temperature level [as described in column 4 lines 55-65 in Auernheimer et al., as well as column 9 lines 21-35 in Hwang. Note that a user can monitor and adjust the temperature depending on the type of food product cooked]. 

11.    Regarding to Claim 17, the combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, Torngren et al., World of Flavor, Auernheimer et al. and Hwang, teaches the method according to Claim 1, further comprising controlling at least one process parameter pertaining to the commercial scale sous-vide cooking method selected from the group consisting of: the temperature of the cooking medium [as described in column 4 lines 55-65 in Auernheimer et al., as well as column 9 lines 21-35 in Hwang. Note that a user can adjust the temperature depending on the type of food product cooked].


12.	 Regarding to claim 28, the combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, Torngren et al., World of Flavor, Auernheimer et al. and Hwang, teaches the method according of Claim 1, having an amount of marinade (an amount of marinate used, as described in paragraph 0076-0077 in Strong et al. and page 18 lines 15-21 in Torngren et al.) injected into the food product. However the combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, Torngren et al., World of Flavor, Auernheimer et al. and Hwang does not explicitly disclose the amount being selected so as to achieve a uniform final weight of the food product after sous-vide cooking regardless of the level of sous-vide cooking applied to the food product. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, Torngren et al., World of Flavor, Auernheimer et al. and Hwang, include a uniform final weight of the food product, in order to achieve consistent packaging and cooking of the food product.  

13. 	Regarding to claim 29, the combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, Torngren et al., World of Flavor, Auernheimer et al. and Hwang, teaches the method according of Claim 1, wherein the marinade includes food product  [bone broth as described in Ballistic BBQ Youtube video, and as described in paragraph 0076-0078 in Strong et al. and page 18 lines 15-21 in Torngren et al.  Note that at the instant when the liquid solution is mixed with the food product the liquid/marinade then contains the food product itself]. However, the combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, Torngren et al., World of Flavor, Auernheimer et al. and Hwang does not explicitly disclose the marinade including food product trim that has been macerated. However, the instant when a liquid solution is mixed with the food product, the liquid/marinade then contains the food product itself, which can include pieces of trim softened or loosened during the soaking/macerating.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, Torngren et al., World of Flavor, Auernheimer et al. and Hwang, to include a marinade including food product trim that has been macerated as a known technique of marinating a food product. 

14.      Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Youtube video  “Burgers Sous Vide” (https://www.youtube.com/watch?v=OUE7bsMOOF8) by Sousvide Supreme in view of Gerhart (US 2,717,415), Youtube video (https://www.youtube.com/watch?v=ClCBio4xJEY) by Ballistic BBQ, Strong et al. (US 2015/0010679), Torngren et al. (WO 2016/124301A1), Youtube video (https://www.youtube.com/watch?v=gZlu8j_t5pA) “How to cook a ½ pound Hamburger Sous Vide” By World of Flavor,  Auernheimer et al. (US 10,506,822), and Hwang (US 5,243,962), as applied to claim 1 above, and further in view of LaBruno et al. (US 2008/0260885).  

15.    Regarding to Claim 3, the combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, Torngren et al., World of Flavor, Auernheimer et al. and Hwang, teaches the method according to Claim 1, wherein the food product (ground meat) is processed into a uniform thickness (as can be seen from Figure 1d above, and as described in column 1 lines 35-36 in Gerhart).  However, the combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, Torngren et al., World of Flavor, Auernheimer et al. and Hwang, does not explicitly disclose the food product having a thickness up to two inches. LaBruno et al. however, teaches packaging a food product (ground meat) in a thickness of about 2 inches [as described in paragraph 0044 in LaBruno et al.].  Therefore it would have been obvious to one of ordinary skill in the art to modify the thickness in the combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, Torngren et al., World of Flavor, Auernheimer et al. and Hwang, to include a thickness up to 2 inches, as taught by LaBruno et al., to easily and conveniently package a food product during manufacturing. 

16.      Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Youtube video  “Burgers Sous Vide” (https://www.youtube.com/watch?v=OUE7bsMOOF8) by Sousvide Supreme in view of Gerhart (US 2,717,415), Youtube video (https://www.youtube.com/watch?v=ClCBio4xJEY) by Ballistic BBQ, Strong et al. (US 2015/0010679), Torngren et al. (WO 2016/124301A1), Youtube video (https://www.youtube.com/watch?v=gZlu8j_t5pA) “How to cook a ½ pound Hamburger Sous Vide” By World of Flavor,  Auernheimer et al. (US 10,506,822), and Hwang (US 5,243,962), as applied to claim 1 above, and further in view of Bottemiller (US 7,452,266). 


17.    Regarding to Claim 4, the combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, Torngren et al., World of Flavor, Auernheimer et al. and Hwang teaches the method according to Claim 1, having a uniform thickness (as can be seen from Figure 1d above, and as described in column 1 lines 35-36 in Gerhart). Sousvide Supreme further teaches a thermal treatment (cooking or searing of burger, as can be seen from Figure 4 below).  However, the combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, Torngren et al., World of Flavor, Auernheimer et al. and Hwang does not explicitly disclose the uniform thickness of the food product is achieved by a method selected from the group consisting of blade or knife slicing, water jet cutting and flattening, followed by thermal treatment.  Bottemiller however discloses forming a desired thickness by using a blade (cutting device such as slicer including a saw, as described in column 9 lines 38-44 in Bottemiller). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, Torngren et al., World of Flavor, Auernheimer et al. and Hwang to include a step of forming the patties by cutting via a blade, as taught by Bottemiller, prior to a thermal treatment/cooking of burger, to easily obtain a desired thickness by using a cutting device [as described in column 9 lines 38-44 in Bottemiller]. 







Figure 4: Screenshot from Youtube video “Burgers Sous Vide” displaying a step of searing a burger to obtain grill marks.

    PNG
    media_image7.png
    522
    758
    media_image7.png
    Greyscale




18.      Claims 5-6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Youtube video  “Burgers Sous Vide” (https://www.youtube.com/watch?v=OUE7bsMOOF8) by Sousvide Supreme in view of Gerhart (US 2,717,415), Youtube video (https://www.youtube.com/watch?v=ClCBio4xJEY) by Ballistic BBQ, Strong et al. (US 2015/0010679), Torngren et al. (WO 2016/124301A1), Youtube video (https://www.youtube.com/watch?v=gZlu8j_t5pA) “How to cook a ½ pound Hamburger Sous Vide” By World of Flavor,  Auernheimer et al. (US 10,506,822), and Hwang (US 5,243,962), as applied to claim 1 above, and further in view of Guillaud (US 2012/0100273).  

19.   Regarding to Claim 5, the combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, Torngren et al., World of Flavor, Auernheimer et al. and Hwang teaches the method according to Claim 1, wherein the food product (ground meat) defining an exterior thereof (exterior of ground meat patties).  However, the combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, Torngren et al., World of Flavor, Auernheimer et al. and Hwang discloses a searing step to add a desired exterior surface appearance (grill marks) after vacuum packaging of the food product rather than prior  to vacuum packaging of the food product. Guillaud, however teaches a food product (20), where the exterior of the food product (exterior of 20) is pre-treated (the process of brazing or searing the piece of animal protein product 20 on one or more of its outside surfaces in a brazing or searing step S200 to provide texture such as grill marks, as described in paragraph 0018 in Guillaud) to achieve a desired exterior surface condition or texture or appearance (texture such as grill marks, as described in paragraph 0018 in Guillaud) prior to vacuum sealing (S230, as described in paragraph 0018-0020 in Guillaud).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, Torngren et al., World of Flavor, Auernheimer et al. and Hwang to include a step of brazing or searing, as taught by Guillaud, to obtain a desired texture and appearance to a product that will be shipped [as described in paragraph 0018-0020 and 0025 in Guillaud]. 


20.    Regarding to Claim 6, the combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, Torngren et al., World of Flavor, Auernheimer et al., Hwang and Guillaud teaches the method according to Claim 5, having a pretreating of the exterior of the food product (brazing or searing step S200 in Guillaud) including searing the exterior surface of the food product [as described in paragraph 0018 in Guillaud]. However, Guillaud does not explicitly disclose the temperature of the searing of the exterior of the food product being at least 1000 degrees Fahrenheit.  Strong et al. further teaches a browning or darkening of the surface of a food product being performed at a temperature range of 1500-1700 degrees Fahrenheit, which therefore includes a temperature of being at least 1000 degrees Fahrenheit [as described in paragraph 0069 in Strong et al.].  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, Torngren et al., World of Flavor, Auernheimer et al., Hwang and Guillaud to include searing the exterior of a food product at a temperature of at least 1000 degrees, as further taught by Strong et al. to enhance/improve the cosmetic appearance of the food product while maintaining moisture content of the food product [as described in paragraph 0069 in Strong et al.]. 

21.    Regarding to Claim 16, the combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, Torngren et al., World of Flavor, Auernheimer et al. and Hwang teaches the method according to Claim 1. However, the combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, Torngren et al., World of Flavor, Auernheimer et al. and Hwang, does not explicitly disclose a step of chilling or freezing the food product after sous-vide cooking.  Guillaud however, teaches a step of chilling or freezing (refrigerating or freezing the food product, as described in paragraph 0025 in Guillaud) a food product after the sous-vide cooking of the food product has occurred [as described in paragraph 0025 in Guillaud]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, Torngren et al., World of Flavor, Auernheimer et al. and Hwang, to include a step of chilling or freezing the food product after sous-vide cooking, as taught by Guillaud, to preserve the food product for later consumption or to be shipped and distributed [as described in paragraph 0025 in Guillaud].  




22.	Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Youtube video  “Burgers Sous Vide” (https://www.youtube.com/watch?v=OUE7bsMOOF8) by Sousvide Supreme in view of Gerhart (US 2,717,415), Youtube video (https://www.youtube.com/watch?v=ClCBio4xJEY) by Ballistic BBQ, Strong et al. (US 2015/0010679), Torngren et al. (WO 2016/124301A1), Youtube video (https://www.youtube.com/watch?v=gZlu8j_t5pA) “How to cook a ½ pound Hamburger Sous Vide” By World of Flavor,  Auernheimer et al. (US 10,506,822), and Hwang (US 5,243,962), as applied to claim 1 above,  and further in view of Morandotti et al. (US 2011/0217439)


23.    Regarding to Claim 12, the combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, Torngren et al., World of Flavor, Auernheimer et al. and Hwang teaches the method according to Claim 11, wherein the conveyor (28 in Hwang, 22 in Strong et al.) carries the bag container through a fluid cooking medium (steam oven, as described in column 9 line 21-26 in Hwang).  However, the combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, Torngren et al., World of Flavor, Auernheimer et al. and Hwang does not explicitly teach the oven comprising saturated steam. Morandotti et al. however discloses a medium being a saturated steam oven [as described in paragraph 0037 of Morandotti et al.]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium in the combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, Torngren et al., World of Flavor, Auernheimer et al. and Hwang to include a saturated steam medium, as taught by Morandotti et al., as a well-known oven type used for safely cooking a food product [as described in paragraph 0037 of Morandotti et al.].



24.    Regarding to Claim 14, the combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, Torngren et al., World of Flavor, Auernheimer et al. and Hwang teaches the method according to Claim 13 having a housing (12 in Hwang) [as can be seen from Figure 1 in Hwang]. However, the combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, Torngren et al., World of Flavor, Auernheimer et al. and Hwang does not explicitly teach the oven comprising saturated steam. Morandotti et al. however discloses medium being a saturated steam oven, wherein saturated steam is added to maintain the cooking medium temperature at a desired level [as described in paragraph 0037 of Morandotti et al. Note that saturated steam is interpreted as being added/maintained during continuous use of the oven to cook the food product]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the medium in the combination of the combination of Sousvide Supreme, Gerhard, Ballistic BBQ, Strong et al, Torngren et al., World of Flavor, Auernheimer et al. and Hwang to include a saturated steam medium, as taught by Morandotti et al., as a well-known oven used for safely cooking a food product [as described in paragraph 0037 of Morandotti et al.].


Response to Arguments
25.	Applicant’s arguments with respect to claim(s) 1, 3-6, 11-17, and 28-29 have been considered but are moot because the new ground of rejection under 103 in view of newly added reference [Youtube video (https://www.youtube.com/watch?v=ClCBio4xJEY) by Ballistic BBQ] does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIRVANA DEONAUTH/Primary Examiner, Art Unit 3726